Opinion issued December 5, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00889-CR
                            ———————————
                       IN RE HILLARY EVANS, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Hillary Evans, has filed an original petition for writ of habeas corpus,

challenging the trial court’s judgment of conviction.1 We dismiss.

      An appellate court has the power to issue writs of habeas corpus only when a

person is restrained of their liberty by virtue of an order or commitment issued by a



1
      The underlying case is State of Texas v. Hillary Evans, cause number 85415-CR,
      pending in the 23rd District Court of Brazoria County, Texas, the Honorable Ben
      Hardin presiding.
court based on the violation of an order or judgment rendered in a civil case. See

TEX. GOV’T CODE § 22.221(d). Because relator seeks a writ of habeas corpus from a

judgment rendered in a criminal case, we lack jurisdiction over this proceeding. See

In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig.

proceeding).

      Accordingly, we dismiss for lack of jurisdiction. Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2